Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 04/06/2020. Claims 1-25 are pending on this application

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1,4, 8-9, 11-12, 14-15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. Pub. No. 2016/0329714.
Regarding claim 1. Fig. 4 and Fig. 5 of Li et al. disclose a machine learning (108, PWM, adders, 1/Kpmw, eJØe’s, 2/3s, Voltage Angle calculator; paragraph 0007) based phase current balancer (phase current of Ia, ib, ic; paragraph 0252) for a multiphase (three phase current ia, Ib, ic)  power converter (100, 102, 104, 106), the ML-based (108, 110, PWM, adders, 1/Kpmw, eJØe’s, devices 2/3s, Voltage Angle calculator) phase current balancer (three phase current balancing of ia , ib, ic; see Figs. 12A, 12B and 12C; paragraph 0252) comprising: one or more inputs (inputs of 108, inputs of 2/3 devices for Ia,b,c and Va,b,c; and inputs of adders/subtractors) one or more outputs  (outputs of 2/3 device to PWM); and an artificial neural network (108A RNN current controller; see Fig. 5; paragraph 0037) comprising a plurality of artificial neurons (neurons of 110, and Fig. 5) and trained (paragraph 0007) to provide corrective phase current imbalance information (corrective V*a1, b1, c1 information for balancing the individual  phase current ia, ib, ic, see Fig. 12a, 12b, 12c) at the one or more outputs (outputs of 2/3 to PWM) for correcting phase current imbalance (three phase currents ia, Ib, ic, see Figs. 12a,12b and 12c) within the multiphase power converter (100, 102, 104, 106), based on information available (input information of 108, and input information of , input information of 2/3 for Ia,b,c and input of 2/3 for  Va,b,c) at the one or more inputs  (inputs of 108, inputs of devices 2/3  for Ia,b,c and Va,b,c; and inputs of adders/subtractors) and indicative (indication of Ia,b,c inputs of 2/3 device) of individual phase currents (individual of three phase current ia, Ib, ic) of the multiphase power converter (100, 102, 104, 106).  
Regarding claim 2. The ML-based phase current balancer of claim 1, Fig. 4 further discloses wherein the information available (input information of 108, and input information Ia,b,c  for 2/3 device and input information Va,b,c for  2/3 device) at the one or more inputs (inputs of 108, inputs of 2/3 devices for Ia,b,c and Va,b,c, and inputs of adders/subtractors) comprises phase current measurements (phases current Ia,b,c  measurement by 2/3 device for each phase current Ia,b,c input ) for individual phases (individual of three phase current ia, Ib, ic) of the multiphase power converter (100 102, 104, 106), and wherein the artificial neural network (108A) is trained to provide the corrective phase current imbalance information (V*d1, V*q1 information of  current balance information ia, ib, ic, see Fig. 12a, 12b, 12c) at the one or more outputs (outputs of 2/3 device to PWM) based on the phase current measurements (phases currents Ia,b,c  measurement by 2/3 device for each phase current Ia, ib, ic )  available at the one or more inputs (inputs of 2/3 device for Ia,b,c).  
Regarding claim 3. The ML-based phase current balancer of claim 2, Fig. 4 further discloses wherein the phase current measurements (measures Ia,b,c by device 2/3) available at the one or more inputs (inputs Ia,b,c for device 2/3) represent a temporal evolution (temporal evolution of ia, ib, ic ; see Fig. 12A, 12B, 12C) of the phase current (three phases current Ia, Ib, Ic) for the individual phases (individual phase of current ia, ib, ic; see Fig. 12A, 12B and 12C) of the multiphase power converter (100, 102, 104, 106).  
Regarding claim 4. The ML-based phase current balancer of claim 2, Fig. 4 further discloses wherein the information available at (input information of 108 and input information of 2/3 device for Ia,b,c) at the one or more inputs (inputs of 108, and input of 2/3 device Ia,b,c) further comprises output voltage and/or error voltage information (adders output error voltage of Vdc and V*dc or Vbus and V*Vbus of 108; error of Vd and V*d, error Vq and V*q ) for the  multiphase power converter (100, 102, 104, 106), and wherein the artificial neural network (108A) is trained (paragraph 0007) to provide the corrective phase current imbalance information (corrective V*a1, b1, c1) of  current balance information ia, ib, ic, see Fig. 12a, 12b, 12c ) at the one or more outputs (outputs of device 2/3 to PWM) also based on the output voltage and/or error voltage information (adders output error voltage of Vdc and V*dc or Vbus and V*Vbus of 108; error of Vd and V*d, error Vq and V*q ) available at the one or more inputs (inputs of 108; inputs of  2/3 device for Ia,b,c; and inputs of adders/subtractors).  
Regarding claim 8. The ML-based phase current balancer of claim 1, Fig. 4 further discloses wherein the information (inputs information of device 2/3 for Ia,b,c) available at the one or more inputs (inputs of 1088) comprises on-time information (Figs. 11A-11C disclose on-time information Id_ref, Iq_ref) , off-time information (Figs. 11A-11C disclose off- time information Id_ref, Iq_ref,) and tristate-time information (Figs. 11A-11C disclose three state-time information of  Id_ref, Iq_ref, and id) for the individual phases (individual phase current ia, iab, ic) of the multiphase power converter (100, 102, 104, 106), and wherein the artificial 30Infineon Ref. No. 2019P55522 USneural network (108a) is trained to provide the corrective phase current imbalance information  (corrective V*a1, b1, c1 information for  current balance information ia, ib, ic, see Fig. 12a, 12b, 12c) at the one or more outputs (outputs of 108A) based on the on-time information (Figs. 11A-11C disclose on-time information Id_ref, Iq_ref) , off-time information (Figs. 11A-11C disclose off- time information Id_ref, Iq_ref,) and tristate-time information (Figs. 11A-11C disclose tristate-time information of  Id_ref, Iq_ref, Id, iq) available at the one or more inputs (inputs of 108A).  
Regarding claim 9. The ML-based phase current balancer of claim 8, Fig. 6 further discloses wherein the information (Id_ref, Iq_ref, Id, iq) available at the one or more inputs (inputs of 108) further comprises output voltage and/or error voltage information (adders output error voltage of Vdc and V*dc or Vbus and V*Vbus in 108) for the multiphase power converter (Fig. 4), and wherein the artificial neural network (108A) is trained to provide the corrective phase current imbalance information (corrective V*a1, b1, c1 information) at the one or more outputs (outputs of 2/3 device to PWM) also based on the output voltage and/or error voltage information (adders/subtrators output error voltage of Vdc and V*dc or Vbus and V*Vbus in 108) available at the one or more inputs (inputs of 108). 
Regarding claim 11. The ML-based phase current balancer of claim 1, Fig. 4 further discloses wherein the information available at the one or more inputs (inputs Va,b,c of 2/3; inputs of adders/subtractors) comprises error voltage information (Adders/subtractors of Vd, Vd*, Vq, V*q output error voltage information)  indicative of a difference (subtraction of adders of Vd, Vd*, Vq, V*q)  between a target voltage (Vd, Vq) and an output voltage (V*d, V*q) of the multiphase power converter (100, 102, 104, 106), and wherein the artificial neural network (108A) is trained to provide the corrective phase current imbalance information (V*a1, b1, c1) at the one or more outputs (ouputs of 2/3 device to PWM) based on the error voltage information (Adders/subtractors of Vd, Vd*, Vq, V*q output error voltage information)   available at the one or more inputs (inputs of adders/subtractors). 
Regarding claim 12. The ML-based phase current balancer of claim 1, Fig. 4 further discloses wherein the artificial neural network (108A) is trained to provide the corrective phase current imbalance information (corrective information V*a1, b1, c1) of  current balance information ia, ib, ic, see Fig. 12a, 12b, 12c) at the one or more outputs (outputs of 2/3 device to PWM) as respective correction terms (terms of V*a1, b1, c1)  for individual phases (individual phase current  ia, ib, ic)  of the multiphase power converter (100, 102, 104, 106).  
Regarding claim 14. The ML-based phase current balancer of claim 12, Fig. 6 further wherein the artificial neural network (108A) is trained (paragraph 0007)   to limit the correction terms (correction term V*a1, b1, c1) regardless of the degree of phase current imbalance (regardless degree of Ia, ib, ic in Fig. 12a, 12b, 12) within the multiphase power converter (100, 102, 104, 106) and/or an amount of voltage error (amount Voltage error 1/Kpwm) for the multiphase power converter (100, 102, 104, 106).
Regarding claim 15. The ML-based phase current balancer of claim 1, Fig. 4 and Fig. 5 further discloses wherein the information available at the one or more inputs (inputs of 108A) comprises a separate time series (separate time series of Sd, Sq, ed, eq in fig. 5) or time vector ( timing vector Sd, Sq, ed, eq of Fig. 5; paragraph 0097) for each phase (ia, ib, ic) of the multiphase power converter (100, 102, 104, 106), and wherein the artificial neural network (108A or Fig. 5) comprises individual first neural networks (first and second Tanh neuron layers in Fig. 5) for processing the separate time series (Sd, Sq, ed, eq or time vector (vector time of Sd, Sq, ed, eq in Fig. 5) and a denser (dense to two outputs from multiples inputs) second neural network (third and four Tanh neuron layers in Fig. 5) for combining  (combining of third and four Tanh neuron layers) outputs of the individual first neural networks (outputs of first and second Tanh neuron layers in Fig. 5). 
Regarding claim 23. Fig. 4 of Li et al. discloses a method for training a machine learning (paragraph 0007) based phase current balancer (paragraph 0252) of a multiphase (ia, ib, ic) power converter (100, 102, 104, 106), the method comprising: connecting the multiphase power (100, 102, 104, 106) converter to a test load (Measurement of Load Capacitor Vdc); and executing a reinforcement-learning algorithm (108, PWM, adders, 1/Kpmw, eJØe’s, 2/3 devices, Voltage Angle calculator; paragraph 0007) that defines biases and weights (see Fig. 5 for discloses a bias and weights of neural network 108A in Fig. 4) for an artificial neural network (108A) included in the ML-based (108, PWM, adders, 1/Kpmw, eJØe’s, 2/3 devices, Voltage Angle calculator; paragraph 0007)  phase current balancer (paragraph 0252; see Figs. 12A..12C), the biases and weights (bias and weights of Fig. 5) enabling the artificial neural network (108A) to provide corrective phase current imbalance information (corrective V*a1, b1, c1 information for  current balance ia, ib, ic) for correcting phase current imbalance  (paragraph 0252) that arises within the multiphase power converter (100, 102, 104, 106) while connected to the test load (Load Capacitor Vdc).  

5.	Claims 1, 7, 16, 17, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj Pub. No.  2019/0097527.
Regarding claim 1. Fig. 3 of Li et al. disclose a machine learning (122, paragraph 0066) based phase  current (phases current 116A, 116C, 116C) balancer (122, paragraph 0029 discloses “to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”)  for a multiphase (three phase currents 116A, 116B, 116C with respective switching transistors 114A-114H)  power converter (112), the ML-based (122, paragraph 0066) phase current balancer (122) comprising: one or more inputs (voltage and current sensor inputs of 122) one or more outputs  (outputs of 2/3 device to PWM); and an artificial neural network (122, paragraph 0066) comprising a plurality of artificial neurons (neural network formed by neurons) and trained (paragraph 0066) to provide corrective phase current imbalance information (Duty ratio 330; paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) between the individual phase currents (each current phases of 114A..114H”) at the one or more outputs (outputs of 122) for correcting phase current imbalance ((Duty ratio 330;  (paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) between the individual phase currents (each current phases of 114A..114H”) within the multiphase power converter (122), based on information available (voltage and current sensors inputs of 122) at the one or more inputs  (inputs of 122) and indicative (duty ratio 330 indication) of individual phase currents (individual of phase currents 116A, 116B, 116C) of the multiphase power converter (122).  
Regarding claim 7. The ML-based phase current balancer of claim 1, wherein the information available at the one or more inputs (information of inputs 122)  comprises duty cycle information (duty cycle (330 paragraph 0031) for individual phases (individual of current phase 116A, 116B, 116C) of the multiphase power converter (112), and wherein the artificial neural network (paragraph 0066) is trained to provide the corrective phase current imbalance information (Duty ratio 330; paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) between the individual phase currents (each current phases of 114A..114H”) at the one or more outputs (outputs of 122) for correcting phase current imbalance ((Duty ratio 330;  (paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) at the one or more outputs (outputs of 122) based on the duty cycle information (paragraph 0031) available at the one or more inputs (inputs of 122).

Regarding claim 16. Fig. 3 of Bhardwaj disclose a multiphase (current phases 116A, 116B, 116C with respect current transistor switches 114-114H) power converter (112), comprising: a plurality of phases (current phases 116A, 116B, 116C with respect current transistor switches 114-114H) each phase  (each phase of current phases 116A, 116B, 116C with respect current transistor switches 114-114H) being configured to provide a phase current (phase current of 116A, phase current 116B, phase current 116C)  to a load  (105) coupled to the multiphase power converter (112); a modulator (118) configured to generate modulation signals (120A-120H) for switching (switching transistos 114A…114H) the respective phases (current phases 160A, 160B, 160C) so as to regulate an output voltage (Vbus) of the multiphase power converter (120) provided to the load (150); and32Infineon Ref. No. 2019P55522 USMBH Docket No. 1012-2597 a machine learning-based (paragraph 0066) phase current balancer (122; paragraph 0029 discloses “controller circuit 122 in combination with the example switch controller 118. In some examples, the PFC controller circuit 122 supplies information to the switch controller 118 for use in operating/driving the eight example field effect (FET) transistors 114 (e.g., a first FET 114A, a second FET 114B, a third FET 114C, a fourth FET 114D, a fifth FET 114E, a sixth FET 114F, a seventh FET 114G and an eighth FET 114H), The manner in which the eight FETS 114 are driven operates to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”) configured to aid in balancing the phase currents (three phase current 116 A, 116B, 116C), the ML-based phase current balancer (122, paragraph 0029) comprising: one or more inputs (inputs of 122 voltage sensors and current sensor); one or more outputs (outputs of 122); and an artificial neural network (paragraph 0066) comprising a plurality of artificial neurons (neural network is formed by neurons)  and trained (paragraph 0066) to provide corrective phase current imbalance information (duty ratio 330 of phase current 116A, 116B, 116C)  at the one or more outputs for (outputs of 122) correcting imbalance (duty ratio 330; paragraph 0029) between the individual phase currents (individual phase current of 116A, 116B, 116C) balancing of phase currents (duty ration 330 of phase current 116A, 116b, 116C), based on information available at the one or more inputs (voltage and current sensors information of inputs of 122) and indicative of the individual phase currents (duty ratio 330 indication to control switching transistor of  each phase current of 116A, 116B, 116C). 
Regarding claim 17. The multiphase power converter of claim 16, Fig. 3 further discloses wherein the modulator (118) is configured to use the corrective phase current imbalance information (Duty ratio 330) provided by the ML-based phase current balancer (paragraph 0029 “to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112” ) in generating the modulation signals (120A…120H) for switching (switching transistors 114A…114H) the respective phases (switching of phases 116A, 116B, 116C).  
Regarding claim 20. The multiphase power converter of claim 16, Fig. 3 further discloses wherein the information available at the one or more inputs (information of inputs of 122) comprises on-time information (time of switching on transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H )  for the individual phases (individual phase of three phase current 116A, 116B, 116C) of the multiphase  (three phases of current 116A, 116B, 116C), wherein the artificial neural network  (122, paragraph 0066) of the ML-based phase current balancer (122)  is trained (paragraph 0066) to provide the corrective phase current imbalance information (duty ratio 330)  at the one or more outputs (outputs 122) based on the on-time information (time of switching on  transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H)  , and wherein the modulator (118) is configured to provide the on-time information (time of switching on transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H )  to the one or more inputs (inputs of 122).  
Regarding claim 22. Fig. 3 of  Bhardwaj discloses an electronic system (100), comprising: a board (112); a load (105) attached to the board (board of 112); and a multiphase (phase currents 116A, 116B 116C with respective switches 114A…114H) power converter (112) configured to provide dc power to the load (105; paragraph 0026) , wherein the multiphase power converter (112) comprises: a plurality of phases (phases of 116A, 116B, 116C), each phase (116A, 116B, 116C) being configured to provide a phase current (phase current 116A, 116B, 116C with switching of each 114A…114H) to the load (105); a modulator (118) configured to generate modulation signals (output signals of 118) for switching (120A…120H) the respective phases (respective phase of 114A…114H) so as to regulate an output voltage (Vbus) of the multiphase power converter (112) provided to the load (105); and 34Infineon Ref. No. 2019P55522 USMBH Docket No. 1012-2597a machine learning (122; paragraph 0066) -based phase current balancer (122; paragraph 0029 discloses “controller circuit 122 in combination with the example switch controller 118. In some examples, the PFC controller circuit 122 supplies information to the switch controller 118 for use in operating/driving the eight example field effect (FET) transistors 114 (e.g., a first FET 114A, a second FET 114B, a third FET 114C, a fourth FET 114D, a fifth FET 114E, a sixth FET 114F, a seventh FET 114G and an eighth FET 114H), The manner in which the eight FETS 114 are driven operates to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”) configured to aid in balancing (to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”; paragraph 0029)  the phase currents (phase currents of 116A, 116B, 116C), wherein the ML-based (paragraph 0066) phase current balancer (112; paragraph 0029) comprises: one or more inputs (inputs of 122); one or more outputs (outputs of 122); and an artificial neural network (paragraph 0066) comprising a plurality of artificial neurons (neural network is formed of neurons) and trained (paragraph 0066) to provide corrective phase current imbalance information (duty ratio 330 ) at the one or more outputs (outputs of 122) for correcting imbalance (paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) between the individual phase currents (each current phases of 114A..114H”), based on information available at the one or more inputs (inputs information of 122)  and indicative of the individual phase currents (indicative duty ration 330 of each phase current 116A, 116B, 116C).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. applied to claims 2 and 8 above, in view Tanaka et al. U.S patent No. 5,365,158.
Fig. 4 of Li et al. applied to claims 2 and 8 above, respectively, discloses wherein the information (information of Id_ref, Iq_ref, Id, iq)   available at the one or more inputs (inputs of 108) for the individual phases (ia, ib, ic; see Fig. 12A, B, C)  of the multiphase power converter (100, 102, 104, 106), and wherein the artificial neural network (108A) is trained to provide the corrective phase current imbalance information (V*a1, b1, c1) at the one or more outputs (outputs of 2/3 device to PWM) also based on information (information of Id_ref, Iq_ref, Id, iq) available at the one or more inputs (inputs of 108). However, the information (information of Id_ref, Iq_ref, Id, iq) does not comprises temperature information as claimed.   
	Fig. 1 of Tanaka et al. discloses machine learned (20; Col. 4 lines 15-17) for multiphase (ia , ib, ic power converter (13) comprising: information (Ø2c, iqc ) available at one or more inputs (SW1, SW2) further comprises temperature information (Col. 9 lines 30-44) for the individual phases (ia, ib, ic) of the multiphase power converter (13), and  artificial neural network (20, Col. 4 lines 15-17) is trained to provide the corrective phase current (iq, ws*) imbalance information at the one or more outputs (SW3, SW4) also based on the temperature information (Col. 9 lines 30-44) available  (Ø2c, iqc) at the one or more inputs (SW1, SW2). 
	Li et al. and Tanaka et al. are common subject matter of power converter with neural network; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in art to which the claimed invention pertains to incorporate Tanaka et al. into Li et al. for the purpose of providing automatically select optimal values for the constants used in vector control without requiring skilled engineers and is highly resistant against disturbances such as a temperature rise (Col. 9 lines 41-44). 

	
Allowable Subject Matter
8.  	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: an analog-to-digital converter circuitry and a memory queue, wherein the phase current measurements and the output voltage and/or error voltage information are available at the one or more inputs as respective individual voltages, and wherein the analog-to-digital converter circuitry is configured to convert the individual voltages into respective individual digital values for storage in the memory queue for input to the artificial neural network.  
9.  	Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the artificial neural network is trained to set the correction terms to zero if the phase currents of the multiphase power converter are balanced and a voltage error for the multiphase power converter is within a defined range, and wherein the artificial neural network comprises positive and negative branches between the artificial neurons such that an individual one of the correction terms is negative if the corresponding phase current of the multiphase power converter is below a first threshold and positive if the corresponding phase current is above a second threshold. 

10.  	Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the modulator is configured to generate the modulation signals for the respective phases by comparing a timer counter to a reference value for each phase, and wherein the modulator is configured to update the reference value for each phase based on the corrective phase current imbalance information provided by the ML-based phase current balancer.  

11.  	Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: an additional phase current balancer that overrides the ML-based phase current balancer when the ML-based phase current balancer provides an incorrect prediction which causes the phase current imbalance to worsen.  
12.	 Claims 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: subjecting the multiphase power converter to a plurality of tests and observing a response of the multiphase power converter to the tests; computing a value of a reward function based on a difference between the response of the multiphase power converter to a test and a target response; and MBH Docket No. 1012-2597 implementing a policy that maps output values of the artificial neural network to updated output values that minimize the reward function.  

Contact Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/16/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845